DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 3D printing head comprising the extrusion device of claim 1 as claimed in new claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 7 and 8, the claim depends upon claim 1 which has positively established that the plurality of supply stations comprises a first and second supply station, that the plurality of propellers comprises a first, second and third propeller and that the at least one extrusion head comprises a first and second extrusion head.  Claim 7 then refers to “a supply station” and “an extrusion head” without specificity rendering the claim indefinite as it is unclear if they are referring to a specific one of the previously established supply stations or extrusion heads of the plurality of supply stations and extrusion heads.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim has been newly added to recite a 3D printing head comprising the extrusion device of claim 1.  The specification does not appear to teach or support an actual 3D printing head that incorporates the extrusion device including all of the limitations of claim 1.  The specification appears to suggest that it is possible to allow for “system integration into different types of machinery such as anthropomorphic and non-anthropomorphic robotic arms or 3D printing heads.  The sole sentence of possible incorporation into a particular technology does not adequately set forth a description that would allow a person of ordinary skill in the art to recognize the disclosure of a particular 3D printing head including all of the subject matter of independent claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Panciroli (Pub No 2011/0112220).
With regards to claims 1, 7 and 8, Panciroli teaches an extrusion device comprising a first supply station (2) and a second supply station (7) comprising a first and second material to be extruded (Fig. 1).  Panciroli teaches a first propeller (32) operatively connected to the first supply station for receiving the first material and a second propeller (82) operatively connected to the second supply station for receiving the second material to be extruded (Fig. 1).  Panciroli teaches a third propeller (62) selectively connected to the first or second supplies by check valves (55 and 52) for receiving the first or second materials and a plurality of extrusion heads downstream of said propellers (Fig. 1, 2).  Panciroli teaches that this comprises a first extrusion head (outlet 61) operatively connected to the first and third propellers and capable of extruding the first material from said first and third propellers as well as a second extrusion head (extruder 10) operatively connected to the second and third propeller for receiving the second material to be extruded from the second and third propellers (Fig. 1, 2).
With regards to claim 9, Panciroli teaches a mixing chamber (Fig. 2) between the first and second propellers and the second extrusion head.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panciroli (Pub No 2011/0112220).
With regards to claim 5, Panciroli teaches that each propeller is a screw with an accompanied motor such as motor (63) seen in Figure 2.  Barring a showing of unexpected results it would have been obvious to have the screw rotate at a speed between 5 and 50 rpm as such a speed directly results in the conveyance of material presenting a result effective variable subject to routine optimization and is capable of being manipulated by the corresponding motor presenting a reasonable expectation of success.
With regards to claim 6, while no general housing for the plant seen in Figure 1 is shown, it would have been obvious to one of ordinary skill to have the production plant within a housing to protect the plant from the elements and the use of open topped hoppers as seen in Fig. 2 it would have been obvious to one of ordinary skill to have the plant be indoors as is generally known in the art to place industrial facilities within a building.

Allowable Subject Matter
Claims 2-4, 10, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the propellers identified in the office action are not directly connected to the supply stations due to the presence of valves and piping, this argument is not persuasive.  Applicant’s argument is not commensurate with the scope of the claim as the claim does not require the propellers to be directly connected by any particular means to a supply station, but rather requires the propellers to be “operatively connected” to the supply stations.  It is unclear as to whether applicant’s interpretation is even consistent with the disclosure as it appears from applicant’s figures that there is some piping between a supply station (2) and a propeller (3) in applicant’s figures.  Applicant’s argument is not persuasive.
With regards to applicant’s argument that the third propeller is nothing more than an outlet for the leakage of the mixture obtained from the first and/or second propeller, this argument is not persuasive.  The office action identifies screw 62 as a third propeller.  It is unclear if applicant is conflating the screw (62) with the outlet (61).  The screw depicted in the figures is not an outlet.  Applicant’s argument is not persuasive.
With regards to applicant’s argument that the third propeller needs to be directly downstream of the first or second station, this argument is not persuasive as it is not commensurate with the scope of the claims.
With regards to applicant’s argument regarding advantages relative to prior art devices, this argument is not persuasive as it does not address any proposed errors in the rejection set forth in the office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742